Citation Nr: 1760149	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased rating for coronary artery disease (CAD) and essential hypertension (HTN) with history of mild renal insufficiency, evaluated as 60 percent disabling, from March 27, 2009 to September 4, 2013, and from April 14, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Board remanded the case in October 2016.  The procedural history of this case was provided in detail at the time of the Board's remand in October 2016.  For reasons of judicial economy and efficiency, those details will not be repeated here.  It is noted that following the development requested in the October 2016 remand, the agency of original jurisdiction confirmed and continued the ratings as they are currently reported, and issued a supplemental statement of the case (SSOC in May 2017.  The case has now been returned to the Board for further appellate consideration.  

A schedular 100 percent rating was assigned to the Veteran's service-connected CAD and HTN with history of mild renal insufficiency from September 5, 2013, to April 13, 2015.  This is the maximum rating available.

Also, during remand status, the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, effective December 1, 2015, the date following the Veteran's last day of employment.  As this is a full grant of the benefit sought on appeal, it is no longer before the Board.  Consequently, the only issue remaining for appellate consideration is noted on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  For the period from March 27, 2009, to September 4, 2013, the Veteran's CAD with HTN and history of renal insufficiency was manifested by workload of 6 to 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, with renal insufficiency.  

2.  For the period from April 14, 2015, the Veteran's CAD with HTN and history of renal insufficiency has been manifested by workload of 6 to 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, with renal insufficiency.  


CONCLUSIONS OF LAW

1.  For the period from March 27, 2009, to September 4, 2013, the criteria for an initial rating in excess of 60 percent for CAD and essential HTN with history of mild renal insufficiency have not been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 3.321, 4.1, 4.104, 4.115b, Diagnostic Codes (DCs) 7005 (2017).  

2.  For the period from April 14, 2015, the criteria for an initial rating in excess of 60 percent for CAD and essential HTN with history of mild renal insufficiency, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.104, DCs 7005, 7507 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The provisions of DC 7005 incorporate objective measurements of the level of physical activity, expressed numerically in metabolic equivalents (METs), at which cardiac symptoms develop.  The Board further observes that METs are measured by means of a treadmill test.  However, it is recognized that a treadmill test may not be feasible in some instances owing to a medical contraindication, such as unstable angina with pain at rest, advanced atrioventricular block, or uncontrolled hypertension.  If a treadmill test is thought to be inadvisable due to factors including the foregoing, "the examiner's estimation of the level of activity, expressed in METs and supported by examples of specific activities, such as slow stair climbing or shoveling snow that results in dyspnea, fatigue, angina, dizziness, or syncope, is acceptable."  See 38 C.F.R. § 4.104, Note 2 (2017).  

A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2017).  

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as hypertension or as isolated systolic hypertension.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic HTN is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as HTN).  

Under DC 7101, HTN or isolated systolic HTN must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of HTN.  

A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  

A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more.  

Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2017).  

DC7507 provides that arteriolar nephrosclerosis is rated according to predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  38 C.F.R. § 4.116B, DC 7507 (2017).

Background

It is the Veteran's contention that an initial increased rating for CAD with HTN and history of mild renal insufficiency is warranted.  Specifically, it is argued that a rating in excess of 60 percent is warranted for the period from March 27, 2009, to September 4, 2013, following which a 100 percent rating was assigned.  The 100 percent rating continued through April 13, 2015, and from April 14, 2015, a 60 percent rating was assigned.  The Veteran also argues that a rating in excess of 60 percent is warranted from April 14, 2015.  

Initially, as to the period from September 5, 2013, to April 14, 2015, a maximum rating of 100 percent pursuant to DC 7005 is already in effect.  Thus, an increased rating for that period will not be discussed other than to point out that an increased rating is not available.  In this case, the Board will address whether an initial rating in excess of 60 percent is warranted for the period from March 27, 2009, to September 4, 2013, and whether a rating in excess of 60 percent is warranted from April 14, 2015.  

As to the period from March 27, 2009, to September 4, 2013, pertinent records include VA examination from March 27, 2009, which included an electrocardiogram (EKG) which showed ventricular hypertrophy and METs of 6.  

Ventricular hypertrophy continued to be noted in subsequently dated records.  When examined by VA in June 2009, EKG showed normal sinus rhythm with non-specific ST and T wave changes.  Exercise stress testing in 2010 showed METs of 7.  VA records reflect stent replacement was performed in September 2013 and again in July 2014.  

Based on the evidence, the Board finds that the weight of the evidence is against finding that an initial rating in excess of 60 percent under DC 7005 is warranted for CAD with essential HTN and history of renal insufficiency for the period in question.  Specifically, and as indicated above, for the period from March 27, 2009 to September 4, 2013, chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope is not demonstrated, nor is an ejection fraction of less than 30 percent (100 percent criteria).  Further, the criteria for a 60 percent rating (which would be elevated to 100 percent) are not met.  That is, there is no evidence of more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray is not shown.  Rather, the evidence showed relatively stable CAD manifested by a workload of 6 to 7 METS.  In consideration of the foregoing, the Board finds that the disability picture for CAD with HTN does not more closely approximate the criteria for a rating in excess of 60 percent for CAD under DC 7005 for this portion of the rating period.  

As to the period from April 15, forward, the weight of the evidence is also against a finding that an initial rating in excess of 60 percent under DC 7005 is warranted for CAD with essential HTN and history of renal insufficiency.  Specifically, pertinent evidence includes the results of VA examinations in April 2015 and January 2017.  

In April 2015, METS of 10 and ejection fracture of 68 percent was noted.  There was cardiac hypertrophy.  When seen in January 2017, there was left ventricular ejection fraction of 57 percent and METs of 7 to 10 resulting in dyspnea and fatigue, were noted.  EKG continued to show left ventricular hypertrophy, but there was no history of myocardial infarction or congestive heart failure.  

Clearly, according to the relevant DC (7005) as summarized above, the criteria for a rating in excess of 60 percent are simply not demonstrated.  Chronic heart failure and METs of 3 or less are not shown, nor are METS of greater than 3, but not greater than 5, the latter of which would support a 60percent evaluation under DC 7005, with elevation to 100 percent.  

In conclusion, a higher initial schedular rating in excess of 60 percent for CAD with HTN for the period from March 27, 2009, to September 5, 2013, is not warranted.  Similarly, a higher initial schedular rating in excess of 60 percent for this condition for the period from April 14, 2015, is also not warranted.  

As to other DCs that might be applicable, it is noted that the current rating of 60 percent for the periods in question equals the maximum rating that might be assigned pursuant to DC 7101 for HTN.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

An initial rating in excess of 60 percent for CAD with essential HTN and with history of renal insufficiency for the period from March 27, 2009, to September 4, 2013, is denied.  

An initial rating in excess of 60 percent for CAD with essential HTN and with history of renal insufficiency for the period from April 14, 2015, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


